Case 18-24170-A.]C Doc 3-1 Filed 11/14/18 Page 1 of 5

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Miami Division
www.flsb.uscourts.gov

In re:

ASTOR EB-S, LLC., Case No.: 18-24170-AJC

Debtor and Debtor-ln-Possession. Chapter ll
/

AFFIDAVIT OF ORSHAN, P.A. PURSUANT TO ll U.S.C. § 327 AND § 329
AND FEDERAL RULES OF BANKRUPTCY PROCEDURE 2014 AND 2016

STATE OF FLORIDA )
coUNTY 0F MIAMI-DADE § SS'

Paul L. Orshan, being duly sworn, deposes and says:

l. l arn an attorney at law. duly admitted to practice in the courts of the State of
Florida and the Bankruptcy and District Courts l"or the Southem and Middle Districts of Florida,
and l am presently in good standing before such courts.

2. l am the owner and President of the law firm of Orshan, P.A. ("Applicant"), and
maintain my office at 701 Brickell Avenue. Suite 2000, Miami, FL 33131.

3. 'l`his Afiidavit is submitted in support of the Applicationfor an Order Authorizing
the Empl()yment of Orshan, P.A. As Cr)unseljbr Deblor and Deblor»ln-Po.s'session Pursuam '[`o
11 U.S.C. § 327 (the "Application") filed November 13, 2018 (DE _).

4. I make this Af`fidavit based in material part on a list of creditors and parties in

interest of Astor EB-S, LLC, (the "Debtor") and Applicant’s business records, including a

conflict check.

 

Case 18-24170-A.]C Doc 3-1 Filed 11/14/18 Page 2 of 5

5. Applicant does not have any connection with the Debtor, any creditor or
party-in-interest, or their respective attorneys and accountants, the United States Trustee or any
person employed in the office of the United States Trustee.

6. To the extent that any information disclosed herein requires supplementation,
amendment or modification upon Applicant's completion of further analysis or as additional

information becomes available to it, a supplemental affidavit will be submitted to the Court.

7. Applicant does not hold or represent any interest adverse to the Debtor or its
estate.
8. To the best of my knowledge, except as may be set forth above, Applicant:
a. is not a creditor, equity security holder or insider of the Debtor;
b. is not and was not an investment banker for any outstanding security of
the Debtor;
c. has not been. within three (3) years before the Petition Date (i) an

investment banker for a security of the Debtor or (ii) or an attorney for such an
investment banker in connection with the offer. sale or issuance of a security of the
Debtor;

d. is not and was not, within two (2) years before the Petition Date a director,
officer or employee of the Debtor or of an investment banker for the Debtor; and

e. does not have an interest materially adverse to the interests of the estate or
of any class of creditors or equity security holders by reason of a direct or indirect
relationship to, connection with or interest in the Debtor, or an investment banker for the

Debtor. or for any other reason.

Case 18-24170-A.]C Doc 3-1 Filed 11/14/18 Page 3 of 5

RATES AND BlLLlNG PRACTicEs

9. Subject to this Court's approval and in accordance with ll U.S.C. § 330(a) and §
331, Applicant will seek payment for compensation on an hourly basis, plus reimbursement of
actua|, necessary expenses incurred by Applicant on behalf of the Debtor’s representation The
current regular hourly rate for undersigned counsel in this representation is $475.00 per hour.
Applicant’s associate attorney rate is $250.00 per hour. and paralegal rate is $125.00 per hour.
The foregoing rates are subject to periodic increases, usually in January each year. Expense items
for which the Debtor may be charged, include. but are not limited to, document reproduction,
computerized research, travel expenses, telephone charges, telecopy charges, mailing (including
foreign delivery) charges, necessary secretarial overtime, messenger services, filing fees, service
of process charges, expenses of investigation, electronic discovery, trial experts and the costs of
depositions, or other transcripts of testimony, all, of course, subject to this Court's approval.

10. No agreement or understanding exists between Applicant and any entity for the

sharing of compensation received or to be received in connection with Applicant's representation

of the Debtor.

[This space intentionally left blank]

Case 18-24170-A.]C Doc 3-1 Filed 11/14/18 Page 4 of 5

Applicant intends to apply I`or compensation l`or prt')i`cssional services rendered in this Chapter l l
ease and |`or reimbursement ofactual and necessary expenses incurred in
connection lherewith. in accordance with the provisions ol`the Bankruplcy (.`.odc. the Bankruptcy
Ruies. the local bankruptcy rules and any administrative orders entered in this case.
/ii ,)
:.-'r/Lj / {' V/LJ'_F
|’AU|. |.. ORSI'|AN. l"€SQ.

(_)RSHAN. I).A.

rl`he foregoing Al`lida\’it of`Orshan. I’.A. was ackno\\'|edged before me on the _ z day ol`
Novembel'. 2()18. by Paui I_.. (`_)rshan. who is personally kno/wn to me and who did not take an

 

/

oath. tran Kmll , / f
sTATeoFFLoniDA /', f _/-'j' _` r- g g_ /
mm _ N(’)'YARY PUBLIC. tstAl h 01 H_r()RlDA

My C.omlnission Expires:

Case 18-24170-A.]C Doc 3-1 Filed 11/14/18, Page 5 of 5

:`:2'.‘.-’:1`;‘§ ita‘.l

causes ramos __

r\oi;»‘:o..'-i '~:o aaron 5 J

t t\=?i‘,e£$.“~%`-l gramsst
essence morse , "

  
 
   
  

